            Case 1:19-cv-10388-RWZ Document 1 Filed 03/01/19 Page 1 of 24



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

SOUTH SHORE HEALTH CARE, INC,                         )
SOUTH SHORE HEALTH CENTER, INC.                       )
                                                      )
       Plaintiffs,                                    )       Civil Action No. ____________
                                                      )
                       v.                             )       JURY DEMANDED
                                                      )
SOUTH SHORE HEALTH SYSTEM, INC. and                   )
SOUTH SHORE HEALTH EXPRESS, INC.                      )
                                                      )
       Defendants.                                    )
                                                      )

                                          COMPLAINT

       Plaintiffs South Shore Health Care, Inc. and South Shore Health Center, Inc. (collectively,

“Plaintiffs” or “SSHC”), through their undersigned attorneys, for their Complaint against

Defendants South Shore Health System, Inc. and South Shore Health Express, Inc. herewith

alleges as follows:

                      NATURE AND STATUTORY BASIS OF ACTION

       1.       This is an action for service mark infringement and false designation of origin under

15 U.S.C. § 1125(a), for cybersquatting and cyberpiracy under 15 U.S.C. § 1125(d), for violation

of the Massachusetts statute on Registration and Protection of Trademarks, Mass. Laws Ann. ch.

110H, § 13, and for unfair competition under Massachusetts common law.

                                          THE PARTIES

       2.       Plaintiffs are each Massachusetts corporations having principal places of business

at 759 Granite Street, Braintree, Massachusetts 02184. SSHC is the exclusive owner of all right,

title and interest in and to certain unregistered service marks long used within the Commonwealth

of Massachusetts and in interstate commerce, together with certain service marks registered with

the Commonwealth of Massachusetts, as set forth in Paragraphs 12, 14 and 16 hereinbelow.
            Case 1:19-cv-10388-RWZ Document 1 Filed 03/01/19 Page 2 of 24



       3.       Since at least as early as April 1993, Plaintiffs and their predecessor practice have

offered a wide variety of health-related services, managed the health of tens of thousands of

individual patients, and provided health-related informational, analytical, diagnostic and

consulting services to hundreds of companies—all under the longstanding service marks “SOUTH

SHORE HEALTH CARE” and “SOUTH SHORE HEALTH CENTER” (collectively, the

“SOUTH SHORE HEALTH Marks”). Over the last twenty-five years, Plaintiffs have established

themselves as leading providers of health care and health-related services in the Boston

metropolitan area, as well as elsewhere.

       4.       On information and belief, Defendant South Shore Health System, Inc. (“SSHS”)

is a Massachusetts corporation having its principal place of business at 55 Fogg Road, South

Weymouth, Massachusetts 02190. On information and belief, Defendant South Shore Health

Express, Inc. (“SSHE”) is a Massachusetts corporation having its principal place of business at 55

Fogg Road, South Weymouth, Massachusetts 02190. On information and belief, SSHS and SSHE

(collectively, “the Hospital Health Network”) offers similar, overlapping and/or related health care

and health management services as SSHC.

                                 JURISDICTION AND VENUE

       5.       Jurisdiction over this Complaint is expressly conferred on this Court pursuant to 15

U.S.C. § 1121, and 28 U.S.C. §§ 1331, 1338 and 1367.

       6.       On information and belief, the Defendant Hospital Health Network is doing

business in the Commonwealth of Massachusetts, because it is comprised of Massachusetts-based

corporations, and because it has offices located in, and offers services to residents and other

businesses within, the Commonwealth of Massachusetts.




                                                  2
            Case 1:19-cv-10388-RWZ Document 1 Filed 03/01/19 Page 3 of 24



       7.       On information and belief, personal jurisdiction over the Defendant Hospital Health

Network is vested with this Court pursuant to one or more subsections of Mass. Laws Ann. ch.

223, § 3.

       8.       Venue is proper in this judicial district under 28 U.S.C. § 1391(b)(1)-(3).

                         SSHC’S BUSINESS AND SERVICE MARKS

       9.       For more than twenty-five years, SSHC has used one or both of the SOUTH

SHORE HEALTH Marks in association with providing a wide variety of health care and health

management services, including preventive medicine, family health care, primary care, urgent

care, rehabilitation services, and occupational health services, among others. As of today, SSHC

serves more than 10,000 individual patients over approximately 12,000 office visits per year—and

SSHC has conservatively served over 125,000 individual patients over the last 15+ years alone.

       10.      For over twenty-five years, Plaintiffs have answered the telephone with the words

“South Shore Health Center” and/or “South Shore Health Care.” For over twenty-five years, all

of Plaintiffs’ signage, business cards, email marketing, brochures, appearances, letterhead, referral

requests and invoices, among other documents, including for its occupational health services and

urgent care clinic, prominently featured the names “SOUTH SHORE HEALTH CENTER” or

“SOUTH SHORE HEALTH CARE.”

       11.      For nearly all of its more than twenty-five years of using the SOUTH SHORE

HEALTH Marks, SSHC has been directed and managed by Doctor Robert S. Baratz. Over that

same time period, SSHC has been the sole and exclusive user of the exact designations “SOUTH

SHORE HEALTH CARE” and/or “SOUTH SHORE HEALTH CENTER” in the Boston

metropolitan area. Plaintiff has also employed several medical doctors and nurse practitioners




                                                  3
         Case 1:19-cv-10388-RWZ Document 1 Filed 03/01/19 Page 4 of 24



over the years, and all of the services provided by all of its employees have been provided under

one or both of the SOUTH SHORE HEALTH Marks.

       12.     SSHC’s predecessor Samson Medical Corporation first began to use the name

“South Shore Health Center” at least as early as April 1993. On or around April 21, 1993, SSHC

filed a service mark application with the Commonwealth of Massachusetts to register the mark

SOUTH SHORE HEALTH CENTER, which issued as Massachusetts Reg. No. 48038. A copy of

the registration certificate for Massachusetts Reg. No. 48038 is attached as Exhibit A.

Massachusetts Reg. No. 48038 identifies April 5, 1993 as the date of first use of the mark in

Massachusetts, and the services listed in that registration are identified as: “physicians’ office

providing primary care (family health care), preventive medicine and occupational health services”

in Class 41. SSHC acquired Samson Medical’s business, together with Massachusetts Reg. No.

48038 in 1994, together with the SOUTH SHORE HEALTH CENTER service mark and its

associated goodwill.

       13.     Over the years, SSHC’s health services have steadily grown and have expanded to

include a wide variety of services beyond the health care and maintenance of individual patients.

For example, Plaintiff also provides instructional courses, conducts safety analyses, and provides

guidance for drug testing programs, medical review officer services, and personnel testing, as well

as occupational health services, among others. Plaintiffs also offers their services to companies

both within and outside Massachusetts, and thereby offers those services in interstate commerce.

For instance, Plaintiffs offer drug collection services and drug testing services pursuant to

Department of Transportation guidelines, amongst other medical and health services, for

companies based in Rhode Island, New York andelsewhere. Again, all of these services, both




                                                4
         Case 1:19-cv-10388-RWZ Document 1 Filed 03/01/19 Page 5 of 24



within and outside of Massachusetts, have been offered under the SOUTH SHORE HEALTH

Marks—and, more recently, consistently under the mark SOUTH SHORE HEALTH CARE.

       14.     As noted above, SSHC is the exclusive owner of all right, title and interest in and

to Massachusetts Trademark Reg. No. 48038, issued on the mark SOUTH SHORE HEALTH

CENTER. The coverage of that registration was extended by way of Massachusetts Trademark

Reg. No. 86079 for the mark SOUTH SHORE HEALTH CENTER issued on July 2, 2018, for

“medical services,” which was duly and legally issued on or around July 3, 2018.

       15.     Meanwhile, in or around July 2008, Plaintiffs transitioned from using just the mark

SOUTH SHORE HEALTH CENTER to include the mark SOUTH SHORE HEALTH CARE.

Plaintiffs have been using SOUTH SHORE HEALTH CARE in commerce now for over ten years,

and the leading, dominant “SOUTH SHORE HEALTH” element of that mark is identical to the

leading, dominant portion of “SOUTH SHORE HEALTH CENTER,” which Plaintiffs have used

since 1993. Accordingly, Plaintiffs claim more than twenty-five years’ use of the SOUTH SHORE

HEALTH Marks.

       16.     Plaintiffs have continued offering their services under at least one or both versions

of the SOUTH SHORE HEALTH Marks and, on or around July 2 or 3, 2018, SSHC filed service

mark applications with the Commonwealth of Massachusetts to register the SOUTH SHORE

HEALTH Marks. Specifically, follow-up Massachusetts Reg. No. 86079 for the mark SOUTH

SHORE HEALTH CENTER issued on July 2, 2018, for “medical services” in Class 44; and

Massachusetts Reg. No. 86083 for the mark SOUTH SHORE HEALTH CARE issued on July 3,

2018, for “medical services” in Class 44. Copies of the registration certificates for Massachusetts

Reg. Nos. 86079 and 86083 (collectively, the SOUTH SHORE HEALTH Registrations) are

attached as Exhibit B.




                                                 5
         Case 1:19-cv-10388-RWZ Document 1 Filed 03/01/19 Page 6 of 24



        17.    Plaintiffs are also the owner of a pending federal application for registration of the

trademark SOUTH SHORE HEALTH CARE, under U.S. Trademark Appl. Ser. No. 88/302,113.

        18.    The SOUTH SHORE HEALTH Registrations are valid, subsisting, and in full force

and effect. The SOUTH SHORE HEALTH Registration certificates attached as Exhibit B are

prima facie evidence of SSHC’s exclusive right to use the registered marks within Massachusetts,

as well as SSHC’s ownership and exclusive right to use those marks in connection with the

identified services. Mass. Laws Ann. ch. 110H, § 5.

        19.    SSHC has invested considerable money, time, and effort into the development of

the SOUTH SHORE HEALTH Marks. The SOUTH SHORE HEALTH Marks have become assets

of immense value for SSHC, and for the patients and clientele and potential patients and clientele

of SSHC’s services, those marks serve as immediately recognizable and well-known indicators of

source of the company’s high-quality health care and health-related services. By way of SSHC’s

extensive advertising, promotion and delivery of its services under the SOUTH SHORE HEALTH

Marks, which has totaled hundreds of thousands of dollars over the years in expenditures, and by

virtue of the continuous and exclusive use of those SOUTH SHORE HEALTH Marks for over

twenty-five years, SSHC has developed significant brand recognition and goodwill in the SOUTH

SHORE HEALTH Marks, with those marks having acquired distinctiveness in the minds of

consumers, who associate the wording SOUTH SHORE HEALTH solely and exclusively with

SSHC.

 DEFENDANTS’ INFRINGEMENT OF SERVICE MARK RIGHTS & CYBERPIRACY

        20.    According to Commonwealth records, Defendant SSHE was organized in

Massachusetts under the corporate name “Health Provider Services Organization of the South

Shore, Inc.,” in May 2011. See Exhibit C.




                                                 6
         Case 1:19-cv-10388-RWZ Document 1 Filed 03/01/19 Page 7 of 24



       21.     According to Commonwealth records, Defendant SSHS was organized under the

laws of the Commonwealth of Massachusetts in 1922, under the corporate name Weymouth

Hospital, before it started using the name South Shore Hospital in July 1945. See Exhibit C;

Exhibit D. For nearly seventy-five years, SSHS has provided medical and health care services,

and has conducted business and become known to the public, as “SOUTH SHORE HOSPITAL.”

Despite their longstanding use of that name, Defendants undertook a calculated effort to expand

their footprint and revenues by encroaching on and co-opting Plaintiff’s SOUTH SHORE

HEALTH Marks, in 2018.

       22.     Defendant     Hospital    Health       Network   registered   the   domain     name

<southshorehealth.org> in 2016 (see Exhibit E), and began operating that website to feature not

only South Shore Hospital, but to also promote its other operations known under the trade names

South Shore Medical Center, South Shore NeuroSpine, and other parts of its combined

organization. However, Defendant SSHE did not formally change its name from “Health Provider

Services Organization of the South Shore,” to “South Shore Health Express” until May 21, 2018.

See Exhibit C. At the time that the Defendant Hospital Health Network registered the domain

name <southshorehealth.org> in 2016, Plaintiffs had already been using the SOUTH SHORE

HEALTH Marks continuously and exclusively within the Boston metropolitan area for

approximately twenty-three years.

       23.     In 2018, it became clear that the Defendant Hospital Health Network was beginning

to execute its plan to partner with and eventually acquire Health Express Urgent Care, a company

that operates a number of urgent care and primary care clinics in the area near both Plaintiffs’ and

Defendants’ medical businesses. The articles in the attached Exhibit F demonstrate this trend in

the health care industry in general, whereby hospitals acquire, purchase and/or otherwise partner




                                                  7
         Case 1:19-cv-10388-RWZ Document 1 Filed 03/01/19 Page 8 of 24



with smaller doctor’s offices and local urgent care centers, towards expanding the brand and

footprint of the hospital throughout a metropolitan area. In one example article from the Boston

Globe published an article on May 10, 2018 and titled “Hospital branch out in the suburbs with

more urgent care centers,” it is noted that “Hospitals and other health care providers are striving

to bring medical care nearer to where people live, with less cost and wait.” See Exhibit F. Both

of those articles discuss the plans of South Shore Hospital specifically, and its intention to expand

through “Health Express” locations—and the Boston Globe article now specifically referred to the

Defendant Hospital Health Network as “South Shore Health,” in reference to its providing a

service within the town of Weymouth for responding to 911 medical emergencies. See Exhibit F.

In an article published by the Patriot Ledger in September 2018, it was noted that the urgent care

clinic industry was “exploding” in the area where Plaintiffs and Defendants operate, and that six

“Health Care Express” locations were then “scheduled to become part of South Shore Health Care”

(i.e., the Defendant Hospital Health Network). See Exhibit G (later noting “when South Shore

Health System takes over [the] clinics later this year, it will allow them to more easily share

electronic patient records with primary care doctors in the system”).

       24.     On their primary website, the Defendant Hospital Health Network currently

advertises seven urgent care clinic locations—including the original “South Shore Medical Center

Norwell” (which has existed alongside the hospital and Plaintiffs for many years)—as well as six

locations with the names “South Shore Health Express – Abington,” “South Shore Health Express

– Kingston,” “South Shore Health Express – Plymouth,” “South Shore Health Express –

Weymouth,” “South Shore Health Express – Pembroke,” and “South Shore Health Express –

Quincy.” See Exhibit H. On that same website, Defendants refer to those clinics as “South Shore

Health’s Urgent Care Centers.” See id.




                                                 8
         Case 1:19-cv-10388-RWZ Document 1 Filed 03/01/19 Page 9 of 24



       25.     Plaintiffs have operated an “old school,” classical medical practice for over twenty-

five years. As noted above, this includes answering the telephone with the words “South Shore

Health Center” and/or “South Shore Health Care,” and having signage, business cards, email

marketing, brochures, letterhead, referral requests and invoices, among other documents, all

prominently featuring the names “SOUTH SHORE HEALTH CENTER” or “SOUTH SHORE

HEALTH CARE.” These types of medical practices have survived and thrived for decades via

this kind of marketing, as well as by word of mouth, where a patient urges colleagues and

acquaintances to seek out their doctor over at “South Shore Health Care.” While Plaintiffs may

not have operated a website over the last few years, that is not a sufficient reason to allow

Defendants to “virtually encircle” and encroach upon Plaintiffs’ rights in the SOUTH SHORE

HEALTH Marks, by adopting similar domain names and, more recently, changing its website and

social media accounts to feature just the name “South Shore Health.” As set forth above,

Defendants have also physically encircled and encroached upon Plaintiffs rights, by acquiring six

“Health Express” clinics in the area surrounding Plaintiffs’ primary business, with the intent of

renaming all of those clinics “South Shore Health Express.”

       26.     Defendants have long known of Plaintiffs’ use of the SOUTH SHORE HEALTH

Marks, due in part to patient referrals between Defendants and Plaintiffs over the years.

       27.     Defendants have likewise negligently, carelessly and/or intentionally appended

“Health Express” to the “South Shore” element of their “SOUTH SHORE HOSPITAL” mark, to

now refer to all of their urgent care clinics as “South Shore Health Express”—as if Plaintiffs have

not been using the SOUTH SHORE HEALTH Marks continuously and exclusively for over a

quarter of a century—to further create the impression that it is Plaintiffs who are the trademark

infringers here, when the exact opposite is true.




                                                    9
         Case 1:19-cv-10388-RWZ Document 1 Filed 03/01/19 Page 10 of 24



       28.        Defendants have intentionally co-opted the term “Health” as part of the larger

overall mark “South Shore Health,” as part of a deliberate plan to expand the footprint of South

Shore Hospital—while confusing the actual and prospective patients and clientele of Plaintiffs’

into obtaining health services from Defendants.

       29.        Since Defendants’ began their unlawful conduct, Plaintiffs have experienced a

distinct decrease in business.

       30.        As a result of Defendants’ unlawful conduct, numerous instances of actual

confusion have already occurred in the marketplace—as agents of the Defendants’ Hospital Health

Network have readily admitted. For instance, one or more of the Defendants’ Hospital Health

Network’s “South Shore Health Express” clinics have received telephone calls during the Summer

of 2018 in which they were asked if they were related to South Shore Health Care in Braintree

Massachusetts. At that time, the receptionist at Defendants’ Abington clinic responded that “a lot

of people think that,” before confirming that the Abington “South Shore Health Express” is not

affiliated with Plaintiffs. The receptionist in the Weymouth clinic made a similar statement. The

receptionist in the Quincy clinic responded: “I get that question all the time but we are not related

to the Braintree office and we do not have a location in Braintree.”

       31.        The mere fact that Defendants’ agents believe and recount that “a lot of people

think” or assume there is some connection between the Defendant Hospital Health Network and

Plaintiff—or that Defendants’ receptionists are being asked “all the time” whether they are related

to Plaintiffs’ business in Braintree—clearly establishes that consumers have been, and continue to

be, confused into whether the Defendants’ Hospital Health Network’s use of the SOUTH SHORE

HEALTH Marks suggests an affiliation between Defendants and Plaintiffs—an affiliation that

does not exist.




                                                  10
        Case 1:19-cv-10388-RWZ Document 1 Filed 03/01/19 Page 11 of 24



       32.     Over the last several months, Dr. Baratz has personally participated in hundreds of

conversations with other doctors and medical professionals, in which those doctors or medical

professionals have asked him if his SOUTH SHORE HEALTH CARE business is affiliated with

the Defendants’ Hospital Health System.

       33.     Over the last several months, Plaintiffs’ employees have personally participated in

numerous telephone calls and/or in-person requests, in which the individuals calling or appearing

in-person at Plaintiffs’ business have asked whether Plaintiffs’ SOUTH SHORE HEALTH CARE

business is affiliated with the Defendants’ Hospital Health System.

       34.     Over the last several months, Plaintiffs’ employees have personally handled

numerous facsimile messages, email messages and/or hard-copy mail messages that were

inadvertently sent to Plaintiffs’ SOUTH SHORE HEALTH CARE business, which were intended

to be sent to the Defendants’ Hospital Health System, or vice versa.

       35.     Plaintiffs would like to advertise new health care services and/or providers that they

are about to launch, but Plaintiffs reasonably fear that even placing an advertisement in the local

newspaper may simply lead to more confusion. After all, there are two “South Shore Health”

entities now operating in the marketplace. Plaintiffs fear that advertising its own services may

now inure to the benefit of Defendants.

       36.     A search conducted on the Internet search engine Bing Maps for the term “south

shore health system urgent care” (without quotes) identified its first result as “South Shore Health

Care”—the business owned by Plaintiffs. See Exhibit I.

       37.     Throughout the years during which Plaintiffs have used the SOUTH SHORE

HEALTH Marks, there have been a number of other businesses offering health and health care

services that include the leading term “SOUTH SHORE.” These businesses include “South Shore




                                                11
        Case 1:19-cv-10388-RWZ Document 1 Filed 03/01/19 Page 12 of 24



Cardiology,” “South Shore Urology,” “South Shore Orthopedics,” and even “South Shore Medical

Center,” among others. However, over the past twenty-five years, Plaintiffs have known of no

other business using the exact three-word phrase “SOUTH SHORE HEALTH,” apart from

Plaintiffs themselves.

       38.     Yet now, despite being well aware of Plaintiffs’ asserted rights and this dispute (as

discussed below), Defendants have only recently attempted to consummate a complete branding

transformation to “South Shore Health.” Defendants’ website now prominently features its brand

new “SOUTH SHORE HEALTH” Logo, shown below—and have recently begun a partnership

with Boston’s local ABC television affiliate to provide wellness education and guidance to Boston-

area residents. See Exhibit J:




That article also co-opts Plaintiffs’ name in order to highlight Defendants’ evolution and recent

expansion, from a hospital to a medical system. See id. (“South Shore Health has evolved over the

past 96 years, from a community hospital to a community healthcare system”).

       39.     Likewise, even though Defendants previously used the name “South Shore

Hospital” on their Twitter feed, they have now even changed their name on Twitter to “South

Shore Health”—even though their Twitter “handle” remains @southshorehosp. See Exhibit K.

       40.     The overall mark SOUTH SHORE HEALTH CARE is highly similar in terms of

sound, overall appearance, connotation and commercial impression to the overall marks SOUTH

SHORE HEALTH SYSTEM and SOUTH SHORE HEALTH EXPRESS, inasmuch as each of

those three marks share the identical leading, distinctively dominant portion Plaintiffs’ “SOUTH

SHORE HEALTH” mark.


                                                12
        Case 1:19-cv-10388-RWZ Document 1 Filed 03/01/19 Page 13 of 24



                   PLAINTIFFS SOUGHT TO RESOLVE THE DISPUTE

       41.     On or around August 16, 2018, the undersigned counsel for Plaintiffs sent a demand

letter to the two individuals identified as the Presidents of the two Defendant entities, Gene E.

Green, M.D. and Luke O’Connell, M.D., regarding Plaintiffs’ service mark rights in the SOUTH

SHORE HEALTH Marks, and Plaintiffs’ concerns regarding the likelihood of consumer confusion

between Plaintiffs and Defendants—including a discussion of instances of actual confusion that

had already occurred in the marketplace. See Exhibit J. The letter demanded, among other things,

that Defendants cease using the exact wording SOUTH SHORE HEALTH, and assign the domain

name <southshorehealth.org> to Plaintiffs. Id. The letter also demanded a response by August 31,

2018. Id.

       42.     Since that date, Plaintiffs and Defendants have attempted to negotiate a resolution

to this dispute, but have been unsuccessful. Defendants have continued in their refusal to

acknowledge Plaintiffs’ enforceable trademark rights, while also claiming to purportedly own

trademark rights in the same exact phrase used by Plaintiffs for over twenty-five years, despite the

fact that Defendants had never used their obscurely-registered corporate name as a trademark or

service mark in commerce. On information and belief, the Defendants’ Hospital Health Network

has intentionally delayed and slow-rolled the negotiations with Plaintiff in order to close on its

transaction with the six Health Express clinics—to enable the Defendant Hospital Health Network

to roll out new signage bearing Plaintiffs’ SOUTH SHORE HEALTH Marks on its six newly-

acquired SSHE facilities surrounding Plaintiffs’ physical location, to create six different newly-

named “South Shore Health” entities—immediately encircling Plaintiffs. See Exhibit H. Indeed,

while preparing to “re-brand” these six facilities to infringe Plaintiffs’ SOUTH SHORE HEALTH

Marks, Defendants have already altered their website to refer to these six facilities as Defendants’




                                                13
         Case 1:19-cv-10388-RWZ Document 1 Filed 03/01/19 Page 14 of 24



“South Shore Health Express” clinics. Clearly, the physical signage for these SSHE facilities is

“in the works.”

       43.     Upon information and belief, at the time Defendants first considered adopting the

“South Shore Health” mark and/or the name “South Shore Health System,” Defendants had

constructive knowledge of Plaintiffs’ rights, by virtue of Plaintiffs’ Commonwealth of

Massachusetts Trademark Reg. Nos. 48038, 86079 and 86083.

       44.     Upon information and belief, at the same time Defendants first considered adopting

the “South Shore Health” mark and/or the name “South Shore Health System,” Defendants had

actual knowledge of Plaintiffs’ rights, by virtue of Plaintiffs’ longstanding advertising and usage

of the SOUTH SHORE HEALTH Marks in Defendants’ own backyard, and in interstate

commerce. Indeed, Plaintiffs and Defendants have engaged in numerous mutual referrals over the

years. Defendants were aware of Plaintiffs’ use of the SOUTH SHORE HEALTH Marks by virtue

of Defendants’ own referrals of patients to Plaintiffs for services, and/or by Defendants’ own

receipt of patients referred to Defendants by Plaintiffs.

                  COUNT I: SERVICE MARK INFRINGEMENT & FALSE
                   DESIGNATION OF ORIGIN UNDER 15 U.S.C. § 1125(a)

       45.     Plaintiffs hereby adopt and reaver each of the allegations contained in Paragraphs

1 through 44 above, inclusive.

       46.     Defendants have committed federal service mark infringement and false

designation of origin under Section 43 of the Lanham Act, 15 U.S.C. § 1125(a).

       47.     By virtue of its longstanding use of the SOUTH SHORE HEALTH Marks in

interstate commerce, together with substantial advertising expenditures under those marks, and

significant revenue earned under those marks, the SOUTH SHORE HEALTH Marks have




                                                 14
         Case 1:19-cv-10388-RWZ Document 1 Filed 03/01/19 Page 15 of 24



acquired secondary meaning among the relevant consuming public for the different health and

health-related services provided by Plaintiffs’ under the SOUTH SHORE HEALTH Marks.

       48.     Defendants’ earliest use of the designation “South Shore Health” in commerce to

refer to the Defendant Hospital Health Network occurred only recently—long after Plaintiffs’ first

use of the SOUTH SHORE HEALTH Marks, and long after Defendants gained both actual and

constructive knowledge of Plaintiffs’ use of its SOUTH SHORE HEALTH Marks.

       49.     Plaintiff is the owner of all right, title, interest, and the goodwill in and to its

SOUTH SHORE HEALTH Marks. Plaintiffs’ service mark rights in those marks, and more

recently, in SOUTH SHORE HEALTH CARE, as Plaintiffs are now called, are valid and

enforceable. Plaintiffs’ SOUTH SHORE HEALTH CARE mark has come to act and continues to

act as a source indicator in the marketplace for Plaintiffs’ services, insofar as Plaintiffs have

developed secondary meaning and/or acquired distinctiveness in the SOUTH SHORE HEALTH

Marks. Those marks are recognized by consumers as an indicator of the high-quality health care

services associated with the SOUTH SHORE HEALTH brand, and as a result of the substantial

effort of Plaintiffs in marketing its various under that brand in the United States.

       50.     Defendant Hospital Health Network’s “South Shore Health” and/or “South Shore

Health System” designation is confusingly similar in sight, sound, connotation and commercial

impression to Plaintiffs’ mark SOUTH SHORE HEALTH CARE (and its predecessor mark

SOUTH SHORE HEALTH CENTER”).

       51.     Many of the services offered by the Defendant Hospital Health Network are similar

and highly related to the services Plaintiffs offer and have offered under their SOUTH SHORE

HEALTH Marks. Plaintiff and Defendant both offer identical and/or overlapping health care and

health management services, together with a wide variety of health-related services.




                                                 15
          Case 1:19-cv-10388-RWZ Document 1 Filed 03/01/19 Page 16 of 24



         52.    Defendants’ use of the marks “South Shore Health” and “South Shore Health

System” is likely to result in confusion with Plaintiff’s SOUTH SHORE HEALTH Marks.

         53.    Defendants’ use of the marks “South Shore Health” and “South Shore Health

System” has already resulted in actual instances of confusion with Plaintiffs’ SOUTH SHORE

HEALTH Marks, which occurrences continue to increase in frequency, as Defendants’ ramp up

their use of the infringing marks.

         54.    Defendants’ use of the marks “South Shore Health” or the mark “South Shore

Health System” is likely to cause confusion in the minds of the public, and is likely to deceive

consumers as to the source or origin of those services, and is likely to mislead consumers, all to

Plaintiffs’ damage. The public, upon seeing the “South Shore Health” and/or “South Shore Health

System” marks in connection with Defendants’ services, would be and already are being deceived

or confused into believing that such services originate, are affiliated with, or are endorsed by

Plaintiffs, contrary to fact.

         55.    On information and belief, Defendants have acted and continue to act with

knowledge of Plaintiffs’ service mark rights, and have thus willfully infringed upon Plaintiff’s

rights in and to its SOUTH SHORE HEALTH Marks.

         56.    By reason and as a direct result of these acts of service mark infringement and false

designation of origin by Defendants, Plaintiffs have suffered great and irreparable damage, the full

extent of which is currently unknown, while Defendants are positioned for unjust enrichment on

account of Plaintiffs’ goodwill and reputation, at Plaintiffs’ substantial expense. Plaintiffs will

continue to suffer great and irreparable damage unless and until Defendants are enjoined by this

Court.




                                                 16
         Case 1:19-cv-10388-RWZ Document 1 Filed 03/01/19 Page 17 of 24



               COUNT II: CYBERSQUATTING UNDER 15 U.S.C. § 1125(d)

       57.     Plaintiffs hereby adopt and reaver each of the allegations contained in Paragraphs

1 through 56 above, inclusive.

       58.     Defendants have committed cybersquatting under the Anticybersquatting

Consumer Protection Act (ACPA), 15 U.S.C. § 1125(d).

       59.     Plaintiffs are the owner of all right, title, interest and goodwill in and to its SOUTH

SHORE HEALTH Marks. The SOUTH SHORE HEALTH Marks were distinctive and/or had

acquired distinctiveness at the time that Defendants registered the domain name

<southshorehealth.org > (the “Defendants’ Domain Name”).

       60.     Plaintiffs are also the owner of all right, title, interest and goodwill in and to its

Massachusetts-registered SOUTH SHORE HEALTH CARE and SOUTH SHORE HEALTH

CENTER service marks.         Those two service marks were distinctive and/or had acquired

distinctiveness at the time that Defendant registered the Defendants’ Domain Name.

       61.     Defendants’ Domain Name contains the wording “southshorehealth,” a character

string that is identical and confusingly similar to Plaintiff’s state registered and federally-applied

for service mark rights in the SOUTH SHORE HEALTH Marks.

       62.     Defendant has a bad faith intent to profit from Plaintiffs’ SOUTH SHORE

HEALTH Marks, by continuing to use the Defendants’ Domain Name and to divert patients and

clientele who would otherwise be searching for Plaintiffs’ services.

       63.     Because the character string “southshorehealth” is the exact character string one

would use to search for the SOUTH SHORE HEALTH Marks to find Plaintiffs’ domain name, it

is possible and indeed likely that one or more consumers would type <southshorehealth.org>

intending to find Plaintiffs, before being directed to Defendants’ website.




                                                 17
        Case 1:19-cv-10388-RWZ Document 1 Filed 03/01/19 Page 18 of 24



       64.     By reason and as a direct result of these acts of cybersquatting by Defendants,

Plaintiffs have suffered great and irreparable damage, the full extent of which is currently

unknown, while Defendants are positioned for unjust enrichment on account of Plaintiffs’ goodwill

and reputation, at Plaintiffs’ substantial expense. Plaintiffs will continue to suffer great and

irreparable damage unless and until Defendants are enjoined by this Court.

  COUNT III: INFRINGEMENT OF PLAINTIFFS’ EXCLUSIVE MASSACHUSETTS
            TRADEMARK RIGHTS MASS. LAWS ANN. CH. 110H, § 13

       65.     Plaintiffs hereby adopt and reaver each of the allegations contained in Paragraphs

1 through 64 above, inclusive.

       66.     Defendants have committed service mark infringement under the Massachusetts

statute on Registration and Protection of Trademarks, Mass. Laws Ann. ch. 110H, § 13.

       67.     Plaintiff is the owner of all right, title, interest and goodwill in and to its registered

service marks SOUTH SHORE HEALTH CARE and SOUTH SHORE HEALTH CENTER, as

reflected in Massachusetts Reg. Nos. 86079 and 86083 (the SOUTH SHORE HEALTH

Registrations, attached as Exhibit B.)

       68.     Plaintiffs’ service mark rights in the registered service marks SOUTH SHORE

HEALTH CARE and SOUTH SHORE HEALTH CENTER are valid and enforceable. Plaintiffs’

have used those marks for over 25 years, and the marks have generated secondary meaning in the

eyes of consumers, such that the SOUTH SHORE HEALTH Marks have acquired distinctiveness

so as to act as source indicators in the marketplace for Plaintiffs’ services. Further, the SOUTH

SHORE HEALTH Marks are recognized by consumers as an indicator of the high-quality health

care services associated with Plaintiffs, and as a result of the substantial effort of Plaintiffs in

marketing its services under those marks in the United States.




                                                  18
         Case 1:19-cv-10388-RWZ Document 1 Filed 03/01/19 Page 19 of 24



        69.     The Defendant Hospital Health Network’s “South Shore Health” and/or “South

Shore Health System” designation is confusingly similar in sight, sound, connotation and

commercial impression to Plaintiffs’ registered marks SOUTH SHORE HEALTH CARE and

SOUTH SHORE HEALTH CENTER.

        70.     Many of the services offered by the Defendant Hospital Health Network are

identical, overlapping, similar and/or are highly related to the services Plaintiffs offer and have

offered under their SOUTH SHORE HEALTH Marks. Both Plaintiffs and Defendants offer health

care and health management services, together with a wide variety of health-related services.

        71.     Defendants’ use of the marks “South Shore Health” and “South Shore Health

System” is likely to result in confusion with Plaintiff’s Commonwealth-registered SOUTH

SHORE HEALTH CARE and/or SOUTH SHORE HEALTH CENTER marks.

        72.     Defendants’ use of the marks “South Shore Health” and “South Shore Health

System” has already resulted in repeated, actual instances of confusion with Plaintiff’s

Commonwealth-registered SOUTH SHORE HEALTH CARE and/or SOUTH SHORE HEALTH

CENTER marks

        73.     Defendants’ use of the marks “South Shore Health” or the mark “South Shore

Health System” is likely to cause confusion in the minds of the public, and is likely to deceive

consumers as to the source or origin of those services, and is likely to mislead consumers, all to

Plaintiffs’ damage. The public, upon seeing the “South Shore Health” and/or “South Shore Health

System” marks in connection with Defendants’ services, would be and already are being deceived

or confused into believing that such services originate, are affiliated with, or are endorsed by

Plaintiffs, contrary to fact.




                                                19
          Case 1:19-cv-10388-RWZ Document 1 Filed 03/01/19 Page 20 of 24



         74.    On information and belief, Defendants have acted, and continue to act, with

knowledge of Plaintiffs’ service mark rights, and has thus willfully infringed upon Plaintiff’s rights

in and to its SOUTH SHORE HEALTH Marks.

         75.    By reason and as a direct result of these acts of service mark infringement and false

designation of origin by Defendants, Plaintiffs have suffered great and irreparable damage, the full

extent of which is currently unknown, while Defendants are positioned for unjust enrichment on

account of Plaintiffs’ goodwill and reputation, at Plaintiffs’ substantial expense. Plaintiffs will

continue to suffer great and irreparable damage unless and until Defendants are enjoined by this

Court.

          COUNT IV: UNFAIR COMPETITION UNDER M.G.L.A. c. 93A §§ 2, 11

         76.    Plaintiffs hereby adopt and reaver each of the allegations contained in Paragraphs

1 through 75 above, inclusive.

         77.    On information and belief, Defendants’ intentional acts described herein have been

made in defiance of Plaintiffs’ lawful rights in and to the SOUTH SHORE HEALTH Marks.

         78.    Defendants’ unlawful conduct is knowing and willful.

         79.    Defendants’ acts constitute unfair and deceptive acts and practices in violation of

Mass. Gen. Laws ch 93A, §§ 2, 11.

         80.    Defendants’ aforesaid acts have caused and, unless such acts are restrained by this

Court, will continue to cause great and irreparable injury to Plaintiffs.

         81.    Defendants’ unfair and deceptive acts and practices have injured and threaten to

continue to injure Plaintiffs, including loss of patients and clientele, dilution of goodwill, confusion

of existing and potential patients and clientele, and injury to their reputation.

         82.    Plaintiffs have no adequate remedy at law for the wrongful actions of Defendants.




                                                  20
         Case 1:19-cv-10388-RWZ Document 1 Filed 03/01/19 Page 21 of 24



       83.     Pursuant to Mass. Gen. Laws ch 93A, § 11, Plaintiffs are entitled to treble damages,

along with attorney’s fees and costs.

 COUNT V: UNFAIR COMPETITION UNDER MASSACHUSETTS COMMON LAW

       84.     Plaintiffs hereby adopt and reaver each of the allegations contained in Paragraphs

1 through 83 above, inclusive.

       85.     On information and belief, Defendants’ acts described herein have been made with

the result of creating a likelihood of confusion, or of a misunderstanding as to the source,

sponsorship, or approval of Defendants’ services, and with the result of unjustly enriching

Defendants at the expense of Plaintiffs.

       86.     Defendants’ acts constitute unfair competition under Massachusetts common law.

       87.     Defendants’ aforesaid acts have caused and, unless such acts are restrained by this

Court, will continue to cause great and irreparable injury to Plaintiffs.

       88.     Defendants’ wrongful acts have injured and threaten to continue to injure Plaintiffs,

including loss of patients and clientele, dilution of goodwill, confusion of existing and potential

patients and clientele, and injury to their reputation.

       89.     Defendants have realized revenue and profits by virtue of their wrongful acts that

they otherwise would not have obtained and to which they are not entitled. As a result of this,

Defendants have been unjustly enriched by their unlawful conduct.

       90.     Plaintiffs have also been injured and will continue to incur attorneys’ fees and costs

in bringing the present action.

       91.     Plaintiffs have no adequate remedy at law for the wrongful actions of Defendants.


                                     PRAYER FOR RELIEF

        Wherefore, Plaintiff prays for the following relief:



                                                  21
        Case 1:19-cv-10388-RWZ Document 1 Filed 03/01/19 Page 22 of 24



       A.      That this Court find that Plaintiffs own valid and enforceable service mark rights in

its SOUTH SHORE HEALTH service mark(s), including the mark SOUTH SHORE HEALTH

CARE and/or SOUTH SHORE HEALTH CENTER;

       B.      That this Court find that Plaintiffs possess all right, title and interest in in its

Massachusetts-registered SOUTH SHORE HEALTH CARE and SOUTH SHORE HEALTH

CENTER service marks;

       C.      That this Court find that Defendants have unlawfully, and without authorization,

infringed upon Plaintiffs’ service mark(s), and has engaged in unfair competition, both in violation

of the Lanham Act, 15 U.S.C. § 1125(a), et seq., and in violation of the Massachusetts statute on

Registration and Protection of Trademarks, Mass. Laws Ann. ch. 110H, § 13, and that Defendants

have done so willfully;

       D.      That this Court find that Defendants have unlawfully committed cybersquatting in

violation of the ACPA, 15 U.S.C. § 1125(d);

       E.      That this Court find that Defendants have unfairly competed under Massachusetts

common law, and that the violations have been performed willfully;

       F.      That Defendants’s unfair and deceptive acts and practices violate Mass. Gen. Laws

ch. 93A, §§ 2, 11;

       G.      That Defendants and their officers, agents, servants, employees, attorneys, and all

other persons in active concert and/or participation with them who receive notice, be preliminarily

and permanently enjoined and restrained from:

              i.       Infringement of Plaintiffs’ service marks;

             ii.       Engaging in unfair competition;




                                                22
         Case 1:19-cv-10388-RWZ Document 1 Filed 03/01/19 Page 23 of 24



             iii.       Cybersquatting on Defendants’ Domain Name and any other domain name

                        incorporating a “southshorehealth” or similar element;

             iv.        Using Plaintiffs’ SOUTH SHORE HEALTH Mark(s) in United States

                        and/or Massachusetts commerce; and

              v.        Erecting any infringing signage on or near Defendants’ recently acquired

                        six Health Express clinics, and/or on or near any other buildings associated

                        with Defendants or their health services.

       H.       That an accounting be held and judgment rendered for damages sustained by

Plaintiffs on account of Defendants’ service mark infringement and unfair competition;

       I.       That an accounting be held and judgment rendered for damages sustained by

Plaintiffs on account of Defendants’ cybersquatting;

       J.       That this Court award Plaintiffs treble damages, including attorneys’ fees and costs,

pursuant to Mass. Gen. Laws ch. 93A, §§ 2, 11;

       K.       That this Court assess pre-judgment and post-judgment interest against Defendants

for the amount awarded to Plaintiffs; and

       L.       That this Court find this case exceptional under 15 U.S.C. § 1117 and award

enhanced damages and reasonable attorney fees, taxable costs and such other and further relief to

Plaintiff, as it deems just and lawful.

                                           JURY DEMAND

        Plaintiff requests a trial by jury as to all issues triable to a jury.




                                                    23
       Case 1:19-cv-10388-RWZ Document 1 Filed 03/01/19 Page 24 of 24




                                   Respectfully submitted,

                                   SOUTH SHORE HEALTH CARE, INC. SOUTH
                                   SHORE HEALTH CENTER, INC.

                                   /s/ Zachary C. Kleinsasser
                                   Zachary C. Kleinsasser, Esq. (BBO# 664291)
                                   GREENBERG TRAURIG, LLP
                                   One International Place, Suite 2000
                                   Boston, Massachusetts 02110
                                   Telephone: 617-310-6000
                                   Facsimile: 617-310-6001

                                   Richard D. Harris, Esq. (pro hac vice forthcoming)
                                   Barry R. Horwitz, Esq. (pro hac vice forthcoming)
                                   GREENBERG TRAURIG, LLP
                                   77 West Wacker Drive, Suite 3100
                                   Chicago, Illinois 60601
                                   Telephone: 312-456-8400
                                   Facsimile: 312-456-8435

Dated: March 1, 2019               Counsel for Plaintiffs




                                     24
